34 A.3d 775 (2012)
208 N.J. 592
In the Matter of John E. TIFFANY, an Attorney at Law (Attorney No. XXXXXXXXX).
M-762 September Term 2011, (069888)
Supreme Court of New Jersey.
January 25, 2012.

ORDER
The Court on September 19, 2011, having ordered that JOHN E. TIFFANY of HACKENSACK, who was admitted to the bar of this State in 1992, be temporarily suspended from the practice of law pursuant to Rule 1:20-15(k), effective October 19, 2011, for failure to comply with the determination of the VI Fee Arbitration Committee in District Docket No. VI-2011-0346F, and to pay a sanction of $500 to the Disciplinary Oversight Committee in DRB 11-272;
And it having been reported to the Court that JOHN E. TIFFANY now has complied with the fee determination and has paid the Disciplinary Oversight Committee the $500 sanction;
And good cause appearing;
*776 It is ORDERED that JOHN E. TIFFANY is reinstated to the practice of law, effective immediately.